Benham, Judge,
concurring specially.
Since the transcript of the guilty plea hearing clearly supports the trial court’s determination that appellant’s plea was voluntarily *505made, and the Supreme Court has ruled in McClendon v. State, 256 Ga. 480 (350 SE2d 235) (1986), that strict compliance with Uniform Superior Court Rule 33.8 is not necessary in such a situation, I concur specially in the majority’s affirmance of the judgment in Case No. A89A0488.
Decided May 9, 1989.
Carl J. Wilson, Jr., for appellant.
Willis B. Sparks III, District Attorney, Thomas J. Matthews, Assistant District Attorney, for appellee.